

115 HRES 689 IH: Expressing the sense of the House of Representatives that any infrastructure legislation that provides Federal funds to wireless broadband providers to promote wireless broadband deployment should prioritize funds for wireless broadband providers in States that have enacted streamlined siting requirements for small cells.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 689IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Hudson submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that any infrastructure legislation that
			 provides Federal funds to wireless broadband providers to promote wireless
			 broadband deployment should prioritize funds for wireless broadband
			 providers in States that have enacted streamlined siting requirements for
			 small cells.
	
 Whereas wireless broadband brings extraordinary opportunities for economic growth and investment across every sector of the economy;
 Whereas wireless broadband is in the midst of a revolution to fifth generation technology that will bring about speeds estimated anywhere from 10 to 100 times faster than existing LTE wireless technology;
 Whereas the development and deployment of fifth generation wireless broadband will increase efficiencies for virtually every industry and economic sector of the United States economy;
 Whereas the broader economic benefits of fifth generation wireless broadband may include 2.2 million jobs and add roughly $420 billion in gross domestic product;
 Whereas the United States is competing with other countries and regions around the world to deploy fifth generation wireless broadband first to reap the greatest economic gains from this technology;
 Whereas cost estimates to deploy fifth generation technology across the United States exceed $300 billion;
 Whereas current siting regulations were designed for traditional large towers used by previous generations of technology, while fifth generation wireless technology will be enabled by a densified network of small cells; and
 Whereas roughly a dozen States have already enacted legislation to streamline small cell siting regulations: Now, therefore, be it
	
 That it is the sense of the House of Representatives that any infrastructure legislation that provides Federal funds to wireless broadband providers to promote wireless broadband deployment should prioritize funds for wireless broadband providers in States that have enacted streamlined siting requirements for small cells.
		